Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art includes Hardy et al, US 2009/0191962 A1 (hereinafter Hardy) and Slabbert et al., US 2018/0085666 A1 (hereinafter Slabbert).
Hardy discloses a gaming system that maintains a player balance (Hardy [0224]), and downloads game programs to a client device from a server (Hardy [0374]).  
Slabbert relates to player journey actions (PJAs) that enhance game player experience while using electronic game machines (EGMs) that are connected to a server, where the server can be part of a gaming platform (Slabbert [0019]).  The server and an electronic game machine can communicate in real-time to enhance the experience of an electronic game machine player (Slabbert [0019]).  The electronic game machine can send the server real-time information, such as gaming location events (GLEs), that can relate to a game that the player is playing on the electronic game machine (Slabbert [0019]).  The gaming location events can include the player's wagers, wins/losses, reel positions and their respective symbols, gaming options selected by the player, and other player behaviors and game events (Slabbert [0019]).  The server analyses the gaming location events and, when certain trigger conditions are met, sends player journey actions in real time to the electronic game machine (Slabbert [0019]).  Example trigger conditions can include a low balance threshold, the player experiencing a winning streak, and the player experiencing a losing streak (Slabbert [0019]).  The player journey actions can be treated as instructions by an electronic game machine (Slabbert [0019]).  The instructions provided by the player journey actions can cause the electronic game machine to display 
Neither Hardy nor Slabbert disclose 
displaying a predetermined message on the display when a relation between the first amount and the second current amount become lesser than or equal to a predetermined ratio;
 wherein the predetermined ratio is associated with game player information; and,
wherein the first amount at login corresponds to an amount of the gaming medium remaining before login, and the second current amount corresponds to a remaining amount of the gaming medium after login.
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest the claimed invention for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/Primary Examiner, Art Unit 3715